Citation Nr: 1428838	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  05-15 509	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

Effective November 2003, the Veteran is in receipt of a 100 percent schedular evaluation for a psychiatric disorder. 

The Veteran's present claim was submitted in May 2004 and comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was most recently returned to the Board after several remands to the RO for development of the evidence. 


FINDING OF FACT

The factual evidence is in approximate balance as to whether a respiratory disorder, to include sleep apnea was caused by the Veteran's military service.  


CONCLUSION OF LAW

The criteria to establish service connection for a respiratory disorder to include sleep apnea are approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The evidence is in approximate balance and the Board will grant the claim. 

The Veteran contends that during his military service, he performed duties which regularly exposed him to chemical solvents such as PS 661, which in turn caused him to develop a respiratory disorder, to include sleep apnea.  

The Veteran's service treatment records reflect in part that he was once briefly treated for a skin rash and burning sensation which arose after he was exposed to PS 661. These records also indicate that the Veteran was periodically treated for upper respiratory symptoms which were attributed to colds. The Veteran's service exit physical examination indicates that he then reported having shortness of breath with minimal exertion or continuous talking as well as chronic colds. 

This separation examination is highly probative with regard to the Veteran's subjective report at the time of separation from service as it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment - the Veteran would have had no reason to then misrepresent his subjective complaints.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

To date, the claim has been denied because no competent evidence of a nexus between service and the Veteran's respiratory disorder has been demonstrated. However, the Veteran through counsel has submitted various general medical literature indicating that exposure to solvents may cause respiratory disorders. Other medical treatment records contain the Veteran's self-report of having had allergy-like symptoms in terms of "many years." Although there are several other medical records indicating that the Veteran occasionally was noted to have no breathing difficulties, these appear to be periodic and taken in the context of treatment for numerous other disorders. However, nowhere in the record is the Veteran's account contradicted to the extent that it calls into question what he told service department medical examiners that he had shortness of breath upon service discharge. Moreover, the presence of allergy like symptoms and shortness of breath in this context can be said to be susceptible of competent lay observation. 

Significantly, among the Veteran's submissions is an abstract from an article entitled, "Occupational Exposure to Organic Solvents and Sleep-Disordered Breathing."  The abstract notes that a study was conducted in order to investigate whether people with occupational exposure to organic solvents have a higher prevalence of having OSA than the general population and to examine the relationship between snoring and exposure to organic solvents.  Results from the study concluded that "occupational exposure to organic solvents might cause sleep apnea . . . . [and] [i]t is important to elucidate whether exposure to organic solvents is a cause of OSA[], because such a finding may have important implications for prevention and treatment of sleep disturbances."  

Counsel also submitted several articles, including internet articles, which discuss allergic rhinitis, definitions and descriptions of various chemicals, sample size calculator for survey purposes, and information regarding clinical trials in support of the claim for service connection.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The evidence demonstrates a relevant in-service event; no contradiction of pre-separation subjective reports, and sufficient generic evidence as to nexus to place the evidence in approximate balance. The Board will therefore grant the claim based on the benefit-of-the-doubt doctrine. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

This decision is non-precedential -  the decision as to one appellant can have no precedential weight in the decision for a different veteran. 38 C.F.R. § 20.1303.


ORDER

Service connection for a respiratory disorder, to include sleep apnea, is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


